Title: Thomas Jefferson to James Monroe, 15 July 1815
From: Jefferson, Thomas
To: Monroe, James


          Dear Sir Monticello  July 15. 15.
           Your favor of the 10th is this moment recieved. the plat it covers shall be duly examined. you were so kind as to say you would patronise the passage of my letters for France and England. I therefore inclose a packet to you. it is important to me that those to Jackson and Cathalan should have the benefit of the first safe conveyance.
          I was soon ashamed of the hasty information I communicated to you. but mr Galloway had just arrived, full of it. he had seen it, he said in a Baltimore paper copied from two N. York papers, the one federal, the other republican. I was soon convinced however he had exactly mistaken the nays on the question for the yeas. he left us on the 7th inst.
          I suspect the allies are holding back to see how Bonaparte really stands with his nation, and how the powers of Europe will divide on their enterprize against human rights. my greatest anxiety is to learn that mr Adams has obtained a convention settling the question of impressment, and that this is not made to await the delays of a treaty of commerce, quod deus avertat. if they refuse to settle it, the first American impressed should be a declaration of war. the depredations on our merchants I would bear with great patience as it is their desire. they make themselves whole by insurances, very much done in England. if the consequently increased price falls on the consumer, it still costs him less than a war, and still operates as a premium to our own manufactures. the other point therefore being settled, I should be slow to wrath on this. affectionately yours
          Th: Jefferson
        